Case 0:20-cv-60133-WPD Document 1 Entered on FLSD Docket 01/22/2020 Page 1 of 12




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                           IN ADMIRALTY

  GREAT LAKES INSURANCE SE

         Plaintiff,
                                                                 CASE NO.
  vs.

  RENTAL BOAT CORP.,

         Defendant.
                                         /

                         COMPLAINT FOR DECLARATORY JUDGMENT

         COMES NOW the Plaintiff, GREAT LAKES INSURANCE SE, by and through its

  undersigned attorneys, and for its Complaint seeking this Court's Declaratory Judgment would

  respectfully state as follows:

                                     JURISDICTION AND VENUE

         1.      This is an action for declaratory relief pursuant to Title 28 of the United States Code,

  sec. 2201 et seq, in that a present controversy exists between the parties hereto in which the Plaintiff

  asks this Court to adjudicate and determine the rights of the parties to a contract of marine insurance

  which is in dispute.

         2.      Venue lies within the Southern District of Florida as this cause arises out of a policy

  of marine insurance delivered by the Plaintiff to the Assured named therein, the Defendant RENTAL

  BOAT CORP. a Florida corporation with its office located in Weston, Florida.

         3.      This is an admiralty and maritime cause within the meaning of Rule 9(h) of the

  Federal Rules of Civil Procedure, and this Court has jurisdiction pursuant to Title 28 of the United

  States Code, sec. 1333.


                                                     1
Case 0:20-cv-60133-WPD Document 1 Entered on FLSD Docket 01/22/2020 Page 2 of 12




         4.      Plaintiff, GREAT LAKES INSURANCE SE, (hereinafter “GREAT LAKES”) is a

  corporation organized and existing under the laws of the United Kingdom, with its office and

  principal place of business located in the United Kingdom, in the City of London.

         5.      Upon information and belief, the Defendant RENTAL BOAT CORP. (hereinafter

  “RENTAL BOAT”) is a corporation organized and existing under the laws of the State of Florida.

                                      FACTUAL ALLEGATIONS

         6.      On or about May 3, 2019, Plaintiff “GREAT LAKES” in exchange for good and

  valuable consideration issued to the Defendant “RENTAL BOAT” its Marine Insurance Policy No.

  CSRYP/175020 affording Hull & Machinery coverage on the vessel “WHEN IN ROME” in the

  amount of $400,000.00 on the said 2010 50 ft Marquis vessel which was alleged to be owned by the

  said Defendant.

         7.      A true and correct copy of the Policy Schedule and the policy language for Plaintiff's

  Policy No. CSPYP/175020 is attached hereto as Exhibit “A.”

         8.      On     or    about    October     21,    2019,   while     the   Plaintiff's   Policy

  No. CSPYP/175020 was in full force and effect, the 2010 50 ft Marquis vessel named “WHEN IN

  ROME” which was allegedly owned by the said Defendant while berthed at the Rickenbacker

  Marina on Key Biscayne, Florida is alleged to have sustained extensive damage to the hull, engines,

  mechanical and electrical elements as a result of a fire.

          9. Upon receipt of the first notice of the October 21, 2019 incident described herein,

  Plaintiff caused an investigation to be made into the facts and circumstances surrounding the said

  incident.

                                                    2
Case 0:20-cv-60133-WPD Document 1 Entered on FLSD Docket 01/22/2020 Page 3 of 12




            10. The said investigation established that the fire which occurred aboard the insured vessel

  was caused by rust which had accumulated in the vessel’s generator sound shield and generator tray,

  resulting in a short circuit.

            11.   The said investigation established that the damage sustained by the insured vessel was

  not due to anything of a fortuitous nature and was not an event for which Plaintiff’s policy of marine

  insurance would afford any coverage.

            12.     The said investigation established that the vessel owned by the Defendant was in

  unseaworthy condition both prior to and also as of the date and time of the October 21, 2019 incident

  described herein.

            13.     The said investigation established that the damage sustained by the insured vessel

  was caused by wear and, tear, gradual deterioration, lack of maintenance, etc.

            14.    The said investigation established that the damage sustained by the insured

  vessel’s engines, mechanical and electrical parts, etc., was not caused by an accidental external

  event.

            15.   Notwithstanding the facts established by Plaintiff’s said investigation, the Defendant

  has made a claim against the Plaintiff under the terms of Policy No. CSPYP/175020 demanding

  payment of the full price for effecting extensive repairs the vessel insured under the terms of the said

  policy.

                                      FIRST CAUSE OF ACTION

            16.    Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 6

  through 15 as if set forth fully herein.




                                                     3
Case 0:20-cv-60133-WPD Document 1 Entered on FLSD Docket 01/22/2020 Page 4 of 12




          17.     Plaintiff's policy states, in pertinent part:

                  2.   INSURING AGREEMENT

                  This is a legally binding insurance contract between you and us, incorporating
                  in full the application signed by you. We will provide the insurance coverage
                  described in this insuring agreement, in return for payment to us of the prem-
                  ium due and compliance by covered persons with the provisions, conditions
                  and warranties of this insuring agreement.

                  3.      Coverage A, Hull, Machinery, Equipment and Dinghy

                  If a sum insured is shown for Section “A” of the insuring agreement
                  declarations page, we provide coverage for accidental physical loss
                  of, or damage to a scheduled vessel which occurs during the period of
                  this insuring agreement and within the limits set out in the insuring
                  agreement declarations page, subject to the insuring agreement provis-
                  ions, conditions, warranties. deductibles and exclusions.


          18.     The incident in which the Defendant’s vessel sustained damage on October 21, 2019

  does not constitute an accidental physical loss for which coverage would be afforded under the

  express terms and provisions of Plaintiff’s policy of marine insurance.

          19.     Notwithstanding the lack of any coverage under Plaintiff's policy of marine insurance,

  Defendant” RENTAL BOAT” has made demand upon Plaintiff for payment of an amount equal to

  the full amount necessary to effect repairs to, or to replace, the vessel insured under the said terms of

  the said policy of marine insurance

          20.     As a result of the aforesaid lack of coverage under the terms of the policy attached

  hereto, Plaintiff has sustained actual prejudice and seeks this Court's Declaratory Judgment

  regarding the coverage afforded under the terms of Policy No. CSRYP/175020. Until such time as

  the Plaintiff is able to have its rights and responsibilities under the marine insurance policy construed

                                                      4
Case 0:20-cv-60133-WPD Document 1 Entered on FLSD Docket 01/22/2020 Page 5 of 12




  by this Court, Plaintiff will suffer uncertainty with respect to its responsibilities and obligations

  under the terms of the said policy.

          21.     As a result of the Defendant’s demands for payment under the terms of the policy of

  marine insurance attached hereto, and as a result of the lack of any coverage for the loss under the

  facts and circumstances described herein, a real and justiciable issue exists with respect to the

  existence of valuable rights under the terms of the policies of marine insurance, and a bona fide,

  actual and present dispute exists calling for this Court's Declaratory Judgment.

                                   SECOND CAUSE OF ACTION

          22.     Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 6

  through 15 as if set forth fully herein.

          23. Plaintiff’s policy states, in pertinent part:

                          9. General Conditions & Warranties

                                             ******

                          b)      It is warranted that the scheduled vessel is seaworthy at all
                                  times during the duration of this insuring agreement. Breach
                                  of this warranty will void this insuring agreement from its
                                  inception.


          24. The post-incident investigation carried out by the Plaintiff established that the vessel

  allegedly owned by the Defendant was in unseaworthy condition both prior to and also as of the date

  and time of the October 21, 2019 incident described herein.

          25.     The Defendant “RENTAL BOAT” was therefore in direct violation of the said

  express warranty set forth in Plaintiff’s policy of marine insurance and therefore was in breach of the

  duties imposed upon the Defendant by the express terms of the Plaintiff’s policy.



                                                      5
Case 0:20-cv-60133-WPD Document 1 Entered on FLSD Docket 01/22/2020 Page 6 of 12




          26.     Defendant’s breach of the express warranty set forth in the Plaintiff’s policy of

  marine insurance renders the said policy void ab initio and/or entitles the Plaintiff to declare the said

  policy void.

          27.     Defendant’s breach of the warranty set forth in the Plaintiff’s policy of marine

  insurance permits the Plaintiff to avoid liability for the costs of repairing or replacing the vessel as a

  result of the incident of October 21, 2019.

          28.     Notwithstanding the said breach of an express warranty and the lack of any coverage

  under Plaintiff's policy of marine insurance, Defendant “RENTAL BOAT” has made demand upon

  Plaintiff for payment of an amount equal to the full amount necessary to effect repairs to, or in the

  alternative, to replace, the vessel insured under the terms of the said policy of marine insurance.

          29.     As a result of the Defendant’s breach of an express warranty and the aforesaid lack of

  coverage under the terms of the terms of the policy attached hereto, Plaintiff has sustained actual

  prejudice and seeks this Court's Declaratory Judgment regarding the coverage afforded under the

  terms of Policy No. CSRYP/175020. Until such time as the Plaintiff is able to have its rights and

  responsibilities under the marine insurance policy construed by this Court, Plaintiff will suffer

  uncertainty with respect to its responsibilities and obligations under the terms of the said policy.

          30.     As a result of the Defendant‘s demands for payment under the terms of the policy of

  marine insurance attached hereto, and as a result of the lack of any coverage for the loss under the

  facts and circumstances described herein, a real and justiciable issue exists with respect to the

  existence of valuable rights under the terms of the policies of marine insurance, and a bona fide,

  actual and present dispute exists calling for this Court's Declaratory Judgment.

                                                      6
Case 0:20-cv-60133-WPD Document 1 Entered on FLSD Docket 01/22/2020 Page 7 of 12




                                     THIRD CAUSE OF ACTION

          31.     Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 6

  through 15 as if set forth fully herein.

          32. Plaintiff’s policy states, in pertinent part:

                                        Exclusions to Coverage A

                  Unless specifically agreed by us in writing and additional premium charged
                  the following losses and/or damages (whether incurred directly or indirectly)
                  are not covered by this insuring agreement:

                                                      ******

                  b)      Losses due to wear and tear, gradual deterioration, lack of
                          maintenance, inherent vice, weathering, insects, mould, animal
                          and marine life.


          33.     The incident in which the Defendant’s vessel sustained damage on October 21, 2019

  was due to wear and tear, gradual deterioration, lack of maintenance, etc., for which coverage is

  excluded under the express terms and provisions of Plaintiff’s policy of marine insurance.

          34.     Notwithstanding the lack of any coverage under Plaintiff's policy of marine insurance,

  Defendant has made demand upon Plaintiff for payment of an amount equal to the full amount

  necessary to effect repairs to, or to replace, the vessel insured under the said terms of the said policy

  of marine insurance.

          35.     As a result of the aforesaid lack of coverage under the terms of the terms of the policy

  attached hereto, Plaintiff has sustained actual prejudice and seeks this Court's Declaratory Judgment

  regarding the coverage afforded under the terms of Policy No. CSRYP/175020. Until such time as

  the Plaintiff is able to have its rights and responsibilities under the marine insurance policy construed




                                                     7
Case 0:20-cv-60133-WPD Document 1 Entered on FLSD Docket 01/22/2020 Page 8 of 12




  by this Court, Plaintiff will suffer uncertainty with respect to its responsibilities and obligations

  under the terms of the said policy.

          36.     As a result of the Defendant’s demands for payment under the terms of the policy of

  marine insurance attached hereto, and as a result of the lack of any coverage for the loss under the

  facts and circumstances described herein, a real and justiciable issue exists with respect to the

  existence of valuable rights under the terms of the policy of marine insurance, and a bona fide, actual

  and present dispute exists calling for this Court's Declaratory Judgment.

                                   FOURTH CAUSE OF ACTION

          37.     Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 6

  through 15 as if set forth fully herein.

          38.    Plaintiff’s policy states, in pertinent part:

                                        Exclusions to Coverage A

                  Unless specifically agreed by us in writing and additional premium
                  charged the following losses and/or damages (whether incurred directly
                  or indirectly) are not covered by this insuring agreement:

                                                      ******

                  r)      Damage to the Scheduled Vessel’s engines, mechanical and
                          electrical parts, unless caused by an accidental external event
                          such as collision, impact with a fixed or floating object, grounding,
                          stranding, ingestion of foreign object, lightning strike or fire.


          39.     The incident in which the Defendant’s vessel sustained damage on October 21, 2019

  was not caused by an accidental external event such as collision, etc., and coverage is therefore

  excluded under the express terms and provisions of Plaintiff’s policy of marine insurance.

                                                      8
Case 0:20-cv-60133-WPD Document 1 Entered on FLSD Docket 01/22/2020 Page 9 of 12




          40.     Notwithstanding the lack of any coverage under Plaintiff's policy of marine insurance,

  Defendant has made demand upon Plaintiff for payment of an amount equal to the full amount

  necessary to effect repairs to, or to replace, the vessel insured under the said terms of the said policy

  of marine insurance.

          41.     As a result of the aforesaid lack of coverage under the terms of the terms of the policy

  attached hereto, Plaintiff has sustained actual prejudice and seeks this Court's Declaratory Judgment

  regarding the coverage afforded under the terms of Policy No. CSRYP/175020. Until such time as

  the Plaintiff is able to have its rights and responsibilities under the marine insurance policy construed

  by this Court, Plaintiff will suffer uncertainty with respect to its responsibilities and obligations

  under the terms of the said policy.

          42.     As a result of the Defendant’s demands for payment under the terms of the policy of

  marine insurance attached hereto, and as a result of the lack of any coverage for the loss under the

  facts and circumstances described herein, a real and justiciable issue exists with respect to the

  existence of valuable rights under the terms of the policy of marine insurance, and a bona fide, actual

  and present dispute exists calling for this Court's Declaratory Judgment.




                                                     9
Case 0:20-cv-60133-WPD Document 1 Entered on FLSD Docket 01/22/2020 Page 10 of 12




          WHEREFORE, Plaintiff demands judgment from the Court:


          (A)             Declaring that the relationship of insurer and insured does not exist between

   Plaintiff and Defendant “RENTAL BOAT” as regards the incident of October 21, 2019 in which the

   insured vessel sustained damage;




          (B)             Declaring that Plaintiff's Policy No. CSRYP/175020 does not afford coverage

   to the Defendant “RENTAL BOAT” for the incident of October 21, 2019 in which the insured vessel

   sustained damage;



          (C)             Declaring that neither the incident of nor the damage resulting from the

   incident of October 21, 2019 constitutes an accidental physical loss;



          (D)             Declaring that coverage for the incident of October 21, 2019 is excluded

   under the terms of clear and unambiguous exclusions set forth in Plaintiff’s policy;



          (E)             Declaring that the breach of the policy’s warranty of seaworthiness by the

   Defendant as described herein voids the Plaintiff's Policy No. CSRYP/175020 ab initio and relieves

   the Plaintiff from any and all liability to the said Defendant under the terms of the Hull & Machinery

   coverage afforded under the said policy of marine insurance;


                                                    10
Case 0:20-cv-60133-WPD Document 1 Entered on FLSD Docket 01/22/2020 Page 11 of 12




            (F)          Declaring that any and all damage sustained by the vessel’s engines,

   mechanical and electrical parts as a result of the incident of October 21, 2019 is excluded per the

   clear and unambiguous terms of the policy.



            (G)          Any and all such other and further relief as the Court may deem proper and

   appropriate in the premises.



   Dated:         January 22, 2020
                  Fort Lauderdale, Florida


                                                GOLDMAN & HELLMAN
                                                Attorneys for Plaintiff
                                                8751 W. Broward Boulevard
                                                Suite 404
                                                Fort Lauderdale, Florida 33324
                                                Tel (954) 356-0460
                                                Fax (954) 832-0878


                                                By:     /s/ Steven E. Goldman
                                                        STEVEN E. GOLDMAN, ESQ.
                                                        FLA. BAR NO. 345210
                                                        JACQUELINE L. GOLDMAN, ESQ.
                                                        FLA. BAR NO. 1005573




                                                   11
Case 0:20-cv-60133-WPD Document 1 Entered on FLSD Docket 01/22/2020 Page 12 of 12




                                       12
